Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The evidence establishes that the employer’s request that claimant work an additional eight hours per year to take inventory was not unreasonable and that her reasons for refusal to work the overtime were not compelling. She had also been specifically advised by her employer that her refusal *739would result in her being discharged (see, Matter of Graziose [Levine], 50 AD2d 1030; Matter of Flores [Levine], 50 AD2d 1006). Accordingly, the conclusion that claimant’s employment ended under disqualifying conditions and that her actions constituted misconduct is supported by substantial evidence (see, supra).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Crew III and Harvey, JJ., concur.